 In the Matter of ALABAMA MARBLE COMPANY, EMPLOYERandAMERI-CAN FEDERATION OF LABOR, PETITIONERCase No. lo-B-20,34.-Decided October 4, 1946Mr. C. W. Stringer,of Talladega, Ala., for the Employer.Mr. Walter L. Mitchell,of Birmingham, Ala., for the Petitioner.Mr. A. Sumner Lawrence,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESUpon a petition duly filed, the National Labor Relations Boardconducted on August 8, 1946, a prehearing election, pursuant to ArticleIII, Section 3, of the Board's Rules and Regulations-Series 3, asamended, then in effect, among employees in the unit hereinafter foundappropriate, to determine whether or not they desired to be repre-sented by the Petitioner for the purposes of collective bargaining.At the close of the election a Tally of Ballots was furnished theparties.The Tally shows that there were approximately 127 eligiblevoters and that 119 of these eligible voters cast ballots, of which 69were for the Petitioner, 46 were against the Petitioner, and 4 werechallenged.Thereafter, pursuant to Article III, Section 10, of the Rules andRegulations aforesaid, the Board provided for an appropriate hearingupon due notice before Albert D. Maynard, hearing officer.The hear-ing was held at Sylacauga, Alabama, on August 27, 1946.The hear-ing officer's rulings are free from prejudicial error and are herebyaffirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERAlabama Marble Company, an Alabama corporation, has its officeand only place of business at Gantts Quarry, Alabama, where it isengaged in the quarrying, finishing and sale of marble of all kinds.During the year 1945, the Employer purchased in the course of its71 N. L R.B., No. 31.275 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDoperations raw materials, including marble, valued in excess of $20,000,of which amount $10,000 worth of materials was obtained from pointsoutside the State of Alabama.During the same period, the Employermanufactured finished products valued in excess of $119,000, of whichapproximately 50 percent was shipped to points outside the State ofAlabama.The Employer's business during the year 1946 has beenapproximately ona pro ratabasis the same as it was during the year1945.We find, contrary to the contention of the Employer, that it isengaged in commerce within the meaning of the National Labor Rela-tions Act.,H. THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization, claiming to represent em-ployees of the Employer.M. THE QUESTIONCONCERNINGREPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until the Pe-titioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Petitioner seeks a, comprehensive unit comprising all employ-ees of the Employer, including watchmen, but excluding office andclerical employees, draftsmen, executives, and supervisory employees.The Employer takes no affirmative position on the appropriate unit,but disagrees with the Petitioner in regard to watchmen, whom thePetitioner desires to have included within the unit. In additionthereto, there is a question as to the status of certain named individ-uals 2 whom the Petitioner contends should be excluded as supervisoryemployees.With regard to the question concerning watchmen, the evidencediscloses that the Employer has in its employ four watchmen, of whomthree are stationed at the Employer's power plant, where they performthe usual duties of watchmen in addition to certain production work.The remaining watchman spends the greater part of his time at theEmployer's lake, guarding the Employer's lake and quarry which are0'The further contention of the Employer that the Board must first formally determinethat the Employer is engaged in commerce before holding an election is without merit.Cf.Matter of ER. Squibb&Sons, 67 N. L.R. B. 557.2J. F. McMullan,Decker McCluskey,Thomas Grady Dison, and Adrien D. Summers. ALABAMA MARBLE COMPANY277located at some distance from the power plant.This employee is,however, at times transferred to the power plant, on which occasionshe performs the same duties as those ordinarily performed by thewatchmen regularly stationed at the power plant.Although the rec-ord reveals that all four watchmen are armed, and that the watchmanstationed at the lake is also deputized, there is nothing to indicate thatany of the watchmen are militarized<or charged with duties of a mon-itorial nature as regards other employees of the Employer.We areof the opinion that the watchmen herein concerned have substantialinterests in common with the employees in the unit hereinafter foundappropriate.Accordingly, we shall include them in such unit.With regard to the named individuals whom the Petitioner claimsshould be excluded from the unit as supervisory employees, the recorddiscloses that in the cases ofMcMullan, McClus1 ey,andDison,respec-tively, all have direct supervision over other employees and are author-ized to make recommendations with respect to the hire and dischargeof such employees.Since it appears that McMullan, McCluskey, andDison are supervisory employees within the meaning of our usual defi-nition, we shall exclude them from the appropriate unit.So far as the status ofAdrien D. Summersis concerned, it appearsthat this employee has no employees regularly under his supervision;that he spends 80 percent of his time as an expediter in close associationwith the production employees; and that he is unable, in the perform-ance of his alleged supervisory duties, to affect the status of otheremployees of the Employer. In view of the foregoing facts, we con-clude that Summers is not a supervisory employee within the meaningof our definition thereof.Accordingly, we shall include him withinthe unit.We find that all employees of the Employer at Gantts Quarry, Ala-bama, including Adrien D. Summers and watchmen, but excludingoffice and clerical employees, draftsmen, executives, and all supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively recom-mend such action,3 constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9 (b) of the Act.V. 'THE DETERMINATION OF REPRESENTATIVESAt the prehearing election, the Petitioner challenged the ballots ofJ. F. McMullan, Decker McCluskey, Thomas Grady Dison,andAdrienD. Summers,upon the ground that they are supervisory employees.In view of our determinations in Section IV,supra,it is clear that onlySummers was eligible to cast a ballot. Since, however, this ballot can-8Excludedas fallingwithin this definition are J. F. McMullan, Decker McCluskey, andThomas Grady Dison. 278DECISIONSOF NATIONALLABOR RELATIONS BOARDnot possibly affect the results of the election, we shall not direct thatit be opened and counted.The results of the election held prior to the hearing show that thePetitioner has secured a majority of the valid votes cast, including theone challenged ballot which is valid.Under the circumstances, weshall certify the Petitioner as the collective bargaining representativeof the employees in the appropriate unit.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Sections 203.54 and 203.55, of National LaborRelations Board Rules and Regulations-Series 4.IT IS HEREBY CERTIFIED that American Federation of Labor has beendesignated and selected by a majority of all employees of AlabamaMarble Company at Gantts Quarry, Alabama, in the unit found appro-priate in Section IV, above, as their representative for the purposes ofcollective bargaining and that, pursuant to Section 9 (a) of the Act, thesaid organization is the exclusive representative of all such employeesfor the purposes of collective bargaining with respect to rates of pay,wages, hours of employment, and other conditions of employment.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Certification of Representatives.